Citation Nr: 0825712	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  04-03 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for 
bilateral deep vein thrombosis (DVT), claimed as bilateral 
leg pain and circulation problems, based on surgery and 
hospitalization at the VA Medical Center (VAMC) in Augusta, 
Georgia, from August through September 1998.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from October 1961 to April 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In September 2006, the Board remanded this case for further 
procedural and evidentiary development.  Unfortunately, as 
will be discussed below, additional development is needed and 
the case must again be remanded.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he suffers bilateral DVT as a 
result of negligence or error on VA's part during surgery 
performed at the VAMC in Augusta, Georgia in August 1998.  
See March 2002 VA Form 21-526; VA Form 21-4138 dated in 
March 2002 and July 2003.  He presented testimony on two 
occasions, during which he denied suffering any problems with 
his legs either before or after surgeries performed prior to 
the 1998 VA surgery, and denied being told of any possible 
complications of the surgery, to include blood clotting, 
hemorrhaging, or reaction to medication (although the 
surgical procedure itself was explained to him).  See 
September 2005 and June 2006 hearing transcripts.  

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim.  Further 
development would ensure that the veteran's due process 
rights, including those associated with the duties to notify 
and assist, are met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  

Pursuant to 38 U.S.C.A. § 1151 (West 2002) and 38 C.F.R. § 
3.361 (2007), in order for the veteran to be compensated for 
the claimed impairment, he must show that it was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
treating the veteran, or by an event not reasonably 
foreseeable.  

The February 2003 letter sent to the veteran prior to the 
issuance of the rating decision that is the subject of this 
appeal did not provide sufficient notice regarding the 
evidence necessary to establish entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151.  Although the general 
provisions of 38 U.S.C.A. § 1151 were later provided in the 
February 2004 Statement of the Case (SOC), the regulatory 
provisions found at 38 C.F.R. § 3.361 have never been 
provided to the veteran, despite the Board's directions to 
that effect in the September 2006 remand.  See the July 2003 
rating decision; the February 2004 SOC; the February 2006 
Supplemental SOC (SSOC); and the March 2008 (SSOC) following 
the Board's remand.  In fact, the RO provided the pre-October 
1, 1997, regulation regarding entitlement to compensation 
under 38 U.S.C.A. § 1151 in its original rating decision 
dated in July 2003.  The RO must provide the proper and 
requisite notice to the veteran related to his 38 U.S.C.A. § 
1151 claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Further, the Board would point out that the United States 
Court of Appeals for Veterans Claims has held that "where 
remand orders of the Board or this Court are not complied 
with, the Board itself errs in failing to insure 
compliance."  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, inasmuch as a significant portion of the Board's 
September 2006 remand was not completed by the RO, the 
appellant's appeal is not yet ready for final appellate 
consideration.  

The Board's September 2006 remand also noted that the August 
1998 VA operative report indicated that the veteran was taken 
to the operating room after informed consent was obtained.  
The VA records that have been obtained do not include the 
consent form signed by the veteran prior to this procedure.  
The Board's remand also directed that that document should be 
obtained and that the RO should also obtain any existing VA 
records dated prior to August 1998.  The record shows that 
the RO did request pre-1998 VA treatment records, as well as 
the consent form, and that some earlier treatment records 
were obtained.  However, the consent form was not received 
from the VAMC.  Moreover, the remand also directed that, 
"[i]f [the consent form] cannot be obtained, it should be 
noted where the search was made and that the record was 
deemed unattainable."  The March 2008 SSOC stated simply 
that the consent form "is not of record."  The Board finds 
that that explanation is insufficient to account for the 
failure to obtain the consent form.  Stegall.  

The Board's remand also determined that the medical evidence 
that was then of record indicated that a medical opinion was 
necessary to determine whether the veteran's claimed 
additional disability (bilateral DVT) was caused by surgery 
and hospitalization at the VAMC in Augusta, Georgia, from 
August to September 1998 and, if so, whether it was 
reasonably foreseeable that the veteran would develop 
bilateral DVT as a result of such surgery and 
hospitalization.  Subsequently, an examination was obtained.  
However, the examiner stated that she was unable to provide 
the requested opinion without resort to speculation based on 
the records that were available in the claims file, which 
included the discharge summary for the hospitalization, the 
operative report, and study reports.  She indicated that 
important documents were missing, including the admission 
history and physical, general admission orders, inpatient 
medication lists, nurses notes, daily inpatient hospital 
notes, and the surgical/operative consent form, and that 
those documents would provide information pertinent to the 
requested opinion.  Therefore, as indicated by the January 
2008 VA examiner, the Board finds that the complete, original 
records of the veteran's hospitalization at the Augusta VAMC 
in August and September 1998 should be obtained, followed by 
another medical opinion.  Because the diagnoses of post-
phlebitic syndrome of both lower extremities and residuals of 
bilateral DVT's appear well established, another examination 
of the veteran is not needed.  As indicated in the Board's 
September 2006 remand, the RO should request an opinion as to 
whether it is at least as likely as not (i.e., probability of 
50 percent or greater) that the veteran's current post-
phlebitic syndrome of both lower extremities and residuals of 
bilateral DVT's were proximately caused by VA's carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault, or by an event not reasonably 
foreseeable, in relation to the veteran's hospitalization and 
surgery in August and September 1998.  

Accordingly, the case must regrettably again be REMANDED for 
the following actions:

1.  Provide the veteran with proper 
notice of the evidence necessary to 
establish entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 
(West 2002) and 38 C.F.R. § 3.361 (2007).  

2.  Obtain the complete original records 
of the veteran's hospitalization in 
August and September 1998 at the VAMC in 
Augusta, Georgia.  

3.  Then, send the veteran's claims file, 
including the original records of the 
veteran's hospitalization, to an 
appropriate physician to obtain a medical 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the veteran's 
current post-phlebitic syndrome of both 
lower extremities and residuals of 
bilateral DVT's were proximately caused 
by VA's carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault, or by an event 
not reasonably foreseeable, in relation 
to the veteran's hospitalization and 
surgery in August and September 1998.  
The examiner should include an 
explanation for the opinion expressed.  

4.  Thereafter, the RO should reconsider 
the veteran's claim in light of all 
additional evidence added to the record.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an SSOC and should be given an 
appropriate amount of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


